Perlin, C.J. This matter coming to be heard on the joint stipulation of the parties, and the Court being fully advised in the premises; IT IS HEREBY ORDERED: 1. That claimant shall be awarded the sum of $6,927.07 in full satisfaction of all claims against the State of Illinois resulting from his suspension from the Illinois State Police; 2. That claimant is herewith authorized to pay into the Illinois State Retirement System an amount equal to 8% of the back salary he would have received had he worked from the date of July 3, 1962, through February 4, 1970; 3. That the Illinois State Retirement System shall accept said payment, and apply it retroactively, so that, when claimant becomes eligible for a pension, he will receive that amount to which he would have been entitled had he been actually working from February 5, 1948, through February 4, 1970.